Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 12/18/2020, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 26-29, 32-34, 36, 38--54 are pending in this application. Independent claim 26 has been amended.
Claim 50 has been withdrawn.
Claims 53, 54 are new. 
Claims 26-29, 32-34, 36, 38-49, 51-54 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 51  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 51 recites the claim limitation of “wherein the control unit regulates a pick-up of the external layer to not exceed 2.5%”. Claim 51 depends on claim 26 which is amended to recite the identical claim 51. Therefore, claim 51 is in an improper dependent form for failing to further limit the subject matter of the amended claim 26 upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

7.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.    Claims 26-29, 32-34, 36, 41, 44, 45, 49, 51, 52, 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nieuwelaar, Van De et al. US 2015/0030733 in view of Sandoval et al. US 2008/ 0118607 in view of Wittmann US2005/0249947 and further in view of Newkirk et al. US 2005/0037129 and in view of evidence given by NPL gammage vs mm.

9. 	Regarding claims 26-29, 32-34, 41, 49, 51, Nieuwelaar, Van De et al. discloses a food product is prepared by co-extrusion method (at least in [0022]) using the materials responsible to make casing which comprises paste and the structure improver e.g. hydrocolloids like alginates, carragenans etc. and proteins like collagen etc. ([0023] and [0018]) and these read on “at least two casing materials” of claims 26, 33, 34, 41.

In order to address the amended claim limitation of claim 26 (a) which recite “at least two casing material components in itself is not suitable for extrusion as an external layer”, it can be addressed by Nieuwelaar et al. who discloses that viscous paste is made and it can be made using carbohydrates, hydrocolloids etc. ([0023]) and also structure improver (additional casing material) is added to the viscous paste ([0017], [0018]) and structure improver can provide the cross-linking function also ([0018]) and therefore, combination (nor itself one agent) is effective to make casing material.
Nieuwelaar, Van De et al. discloses that water is added prior to addition of structure improver and it is in presence of acid buffer salt to buffer at pH 2-14 (at least in [0018] e.g. last two lines, [0023]) and, therefore, it is the “gelling agents are mixed with water” of step (b) of claim 26. Therefore, it meets ‘two casing material components comprising at least two dry gelling agents” of claim 26 (a) and mixed together to meet claim 26 (b).
Nieuwelaar, Van De et al. also discloses that two casing materials (i) viscous paste and (ii) structure improver which serves as cross-linker and /or firming the casing ([0018]) are mixed, and coextruded with dough to make casing layer (at least in [0017], [0018], [0023] and in claim 1 of Nieuwelaar, Van De et al.) “Feeding the gelling solution of process step (b) to form an external layer” of claim 26 (c). Therefore, at least 
It is also to be noted that Nieuwelaar, Van De et al. discloses that enclosing food dough by a casing of the dough makes the product in the shape of sausage strand (in Abstract, [0001]) to meet claim 26 (c ).
Nieuwelaar, Van De et al. also discloses that and as discussed above that the casing material components are mixed together prior to extrusion step (at least in [0018]) at a very short distance from the co-extrusion device ([0022]) and the time between mixing and co-extrusion is maximum 20 seconds ([0022]) to meet claim 26 (c ) and claim 29.
It is to be noted that the difference between the disclosure by Nieuwelaar, Van De et al. and the claim limitation of claim 26 is that Nieuwelaar, Van De et al. disclose ‘paste’ and the claimed invention recites “ gelling solution”. However, Nieuwelaar, Van De et al. discloses viscosity is maintained between 5-1250 Newton so that the range of good extrusion result without the danger of blockage or fouling of the co-extrusion device ([0021]).
In this instance, it is also to be noted that the casing components include alginate etc., hydrocolloids ([0018], [0023]) which is disclosed by Nieuwelaar, Van De et al. and is used in the claimed invention in claim 33 as discussed above.
Therefore, ‘gelling solution’ is considered as the similar composition of disclosed, “paste’ which is used for casing composition, the difference is the term and the amount of water which makes different consistency. Therefore, it is within the skill of one of 
Absent showing of unexpected results, the specific amount of water to make the desired consistency is not considered to confer patentability to the claims. As the viscosity of the casing material is variable that can be modified, among others, by adjusting the amount of water and casing material components, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of casing material components and water in Nieuwelaar, Van De et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired consistency (i.e. viscosity) to have good extrusion without the blockage of fouling of the co-extrusion device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the amended claim limitation of claim 26, Nieuwelaar, Van De et al. is silent about the method steps to mix dry gelling agents followed by mixing them together further with liquid in a mixing unit which is separate mixing unit and upstream of co-extrusion unit.

One of ordinary skill in the art would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Sandoval et al. to place the apparatus containing two dry gelling agent mixed as dry blended mix and followed by mixing with water in order to have homogeneous mixture which is ready to be fed to the extruder for the final product.
Modified Nieuwelaar, Van De et al. in view of Sandoval are silent about “a control unit regulates a first dry gelling agent hopper and a second dry gelling agent hopper corresponding to the at least two drying gelling agents respectively and a mixing unit separate from and upstream of a co-extrusion unit to maintain the viscoelasticity of the gelling solution at the moment of the co-extrusion”.
Wittmann et al. discloses that a control unit can be attached to the apparatus system which is identical to the claimed apparatus design to perform the method steps as claimed in claim 26 and the disclosed design of apparatus system can connect the ‘control unit’ at the desired points in order to control the ingredients flow to control and to provide the desired viscoelasticity at the moment of co-extrusion (at least in Fig 1 of Wittman et al.).
One of ordinary skill in the art would have been motivated to modify further modified Nieuwelaar, Van De et al. with the teaching of Wittman et al. to place 
It is to be noted that even if Wittmann does not disclose food composition, however, Wittmann is used to address the claim limitation of “control unit” used in such an identical apparatus system and because Wittmann is not in the related method of making food, however, in order to establish that the similar apparatus can be used to process such food product is established by combining with an additional secondary prior art by Sandoval et al.
In addition, it is to be noted that Sandoval et al. in view of secondary prior arts disclose (Sandoval et al. [0127]) the claimed invention except for the control unit. Wittmann teaches that it is known to have a control unit in such an apparatus to provide the extrusion operation for making extruded product. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include “control unit” as taught by Wittman, since Wittman et al. states that such a modification would allow to attach a control unit in such an identical system (at least in Fig 1).
In addition, it is to be noted that according to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the
claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.

In regards to “grammage of the external layer”, Nieuwelaar, Van De et al. does not specifically mention about the value of Grammage as claimed in claims 26-28. However, it is understood from applicants’ specification that grammage is the unit of expression of the mass of the external layer / unit area (in specification [0007]). Therefore, it is a form of unit expression similar to and can be correlated with the thickness as also evidenced by NPL Grammage vs mm (page 3 e.g. 1.4 mm =1,000 gsm and 3.4 mm =2,200 gsm: Although it is books having papers, however, this evidentiary prior art teaches that grammage is one of the forms to express thickness). Nieuwelaar, Van De et al. also discloses the thickness of the casing lies typically between 0.02 to 0.5 mm (Nieuwelaar, [0022]). It is within the skill of one of ordinary skill in the art to optimize the thickness as desired from the teaching of Nieuwelaar, Van De et al. correlates with the claimed grammage value as claimed in claims 26-28 to meet the presently claimed invention.
Absent showing of unexpected results, the specific amount of grammage value is not considered to confer patentability to the claims. As the thickness of the casing material is variable that can be modified, among others, by adjusting the amount of coating material in terms of mass of the external layer/unit area (i.e. grammage), the precise amount would have been considered a result effective variable by one 

10. 	Regarding the claim limitation of “acid buffer solution having a pH between about 2.0 and 5.0” as claimed in amended claim 26, Nieuwelaar, Van De et al. discloses the structure improver includes pH modifying salts and inclusion of pH modifying salt to serve as buffer a pH between 2-14 ([0023]) which is broad disclosure, however it encompasses the acidic pH range also. Nieuwelaar, Van De et al. also discloses “structure improvers dissolved in water ([0018]). Therefore, it is within the skill of one of ordinary skill in the art to make pH -modifying buffer solution to make the casing composition.

11.	Regarding the amended claim limitation of “wherein the control unit regulates a pick-up of the external layer to not exceed 2.5%” as claimed in claim 26, Nieuwelaar, Van De et al. in view of secondary prior arts disclose that various weights and geometry can be made to make sausage with the structure improvers (i.e. making external layer) 
However, modified Nieuwelaar, Van De et al. does not teach specifically “the external layer does not exceed 2.5% of a total weight of the food product” as claimed in amended claim 26.
Newkirk et al. discloses that a coating weight to coat a sausage product can be between 0.1 to about 20 wt. % of the sausage product and preferably about 0.5 to about 3.0% by weight ([0057]). Even if it recites coating, it is to be noted that casing weight can be considered as similar to coating weight also.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Newkirk et al. to provide the external layer with the disclosed weight as disclosed by Newkirk et al. (in Newkirk et al. [0057]) which meets the claimed amount in 

12.    Regarding claim 36, Nieuwelaar, Van De et al. discloses that water is added prior to addition of structure improver ([0018], e.g. last two lines) and acid can be added in order to have desired acidic pH (0023]). It is known that the acidic buffer can be made by dissolving pH-modified salt in water ([0023]) which is within the skill of one of ordinary skill in the art and, therefore, it meets claim 36. Therefore, the combinations of the disclosure can be used to interpret that the acidic component can be added to the aqueous solution as claimed in claim 36. It is also to be noted that if the pH-buffering agent is solid, it can be added to the ingredients including water to meet claim 36.

13.    Regarding claim 44, it is understood that 0-24 degree includes room temperature also. Even if specifically the temperature at step 26 (a) is not mentioned by Nieuwelaar, Van De et al., therefore, it can be any temperature including room temperature also and depending on the temperature sensitivity of any particular component, one of ordinary skill in the art can optimize the temperature at this step which includes claimed temperature of claim 44.
Absent showing of unexpected results, the specific temperature is not considered to confer patentability to the claims. As the average temperature of the casing material component during processing step (a) of claim 26 is variable that depends on temperature sensitivity (i.e. Type) of component, solubility at a particular temperature etc., that can be modified, among others, by adjusting the temperature, the 

14.    Regarding claim 45, Nieuwelaar, Van De et al. discloses the extruded product is sausage strand ([0028]) which is treated with a fixing bath which contain calcium chloride salt ([0028]) to meet claim 45 (d) and followed by cutting to individual sausage product ([0029]) to meet claim 45 (e).

15.    Claim 49 is a product by process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have 

16. 	Regarding claim 52, Nieuwelaar, Van De et al. discloses that the gelling agents include paste and structure improver e.g. carbohydrate, hydrocolloids proteins and 

17.	Regarding claim 54, it is to be noted that   Nieuwelaar, Van De et al. also discloses that and as discussed above that the casing material components are mixed together prior to extrusion step (at least in [0018]) at a very short distance from the co-extrusion device ([0022]) and the time between mixing and co-extrusion is maximum 20 seconds ([0022]) to meet claim 26 (c) from which claim 54 depends. 
It is to be noted that the difference between the disclosure by Nieuwelaar, Van De et al. and the claim limitation of claim 54 is that claim 54 recites “ wherein the control unit obtains the maintains the viscoelasticity by controlling a time”.
Wittmann et al. was used for claim 26 to address control unit. As discussed for claim 26, Wittmann et al. discloses that a control unit can be attached to the apparatus system which is identical to the claimed apparatus design to perform the method steps as claimed in claim 26 and the disclosed design of apparatus system can connect the ‘control unit’ at the desired points in order to control the ingredients flow to control and to provide the desired viscoelasticity at the moment of co-extrusion (at least in Fig 1 of Wittman et al.).
One of ordinary skill in the art would have been motivated to modify further modified Nieuwelaar, Van De et al. with the teaching of Wittman et al. to place the apparatus system with the ‘control unit’ to connect at the desired points in order to control the flow and amount of the ingredients and to provide the desired viscoelasticity at the moment of co-extrusion (at least in Fig 1 of Wittman et al.).
.

17.    Claims 38, 39, 40, 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Nieuwelaar, Van De et al. US 2015/0030733 as applied to claim 26 and further in view of Morgan et al. USPN 6089845.

18.    Regarding claims 38, 39, Nieuwelaar, Van De et al. is silent about the measuring device to measure the components to be coextruded to make the final product having property based on the proportion of the measured amounts of the components.
Morgan et al. discloses that the extrusion apparatus can be made with the attachment of metering device #10, #14 #Fig 1, col 4 lines 5-11) in order to meter 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. to include the teaching of Morgan et al. to use metering device attached extruder in order to have the final product having property based on the proportion of the measured amounts of the components.
Even if the claim limitation of “and imputed to a computer controlled system” as claimed in the amended claim 40 has not been addressed by the combinations of prior arts of record, however, it is within the skill of one of ordinary skill in the art to measure automatically and save the value as record using conventionally used computer system.

19.    Regarding claim 40, it is to be noted that it is within the skill of one of ordinary skill in the art and one of ordinary skill in the art would use the information containing properties, which is known as instructions to use the recipe in order to make the desired consistency ‘viscous gelling solution” by measuring manually also which is simple and cost effective to meet claim 40. Even if the claim limitation of “and imputed to a computer controlled system” as claimed in the amended claim 40 has not
been addressed by the combinations of prior arts of record, however, it is within the skill of one of ordinary skill in the art to measure manually and save the value as record using conventionally used computer system.

.

21.    Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable  over modified Nieuwelaar, Van De et al. US 2015/0030733 as applied to claim 26 and further in view of evidence given by McClements et al. US 2007/0104866.

22.    Regarding claim 43, modified Nieuwelaar, Van De et al. discloses that structure improver is mechanically acting structure improver ([0019]), to meet claim 43.
However, modified Nieuwelaar, Van De et al. is silent about emulsification of the
mixture.
It is to be noted that protein emulsifiers are collagen, vegetable protein ([0027]) e.g. including soy and also alginate has an inherent emulsification property as is also evidenced by McClements et al. who discloses that protein emulsifiers are collagen, vegetable protein ([0027]) e.g. including soy and also alginate is an emulsifier component (in claim 20).

23.    Claims 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Nieuwelaar, Van De et al. US 2015/0030733 as applied to claim 26 and further in view of Nielsen et al. US 2009/0317522 further in view of Weiss et al. US 2011/0038782.

24.    Regarding claim 46, modified Nieuwelaar, Van De et al. discloses casing material components include more than one chemically active structure improver is already dissolved in water prior to addition ([0017], [0018], and [0023]).
Modified Nieuwelaar, Van De et al. is specifically silent about (i) sequential steps of plural mixing phases (ii) second mixing phase take place under a gas pressure of less than 0.2 bar”.
With respect to (i), Nielsen et al. discloses that alginate paste is made by mixing alginate with water ([0017]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Nielsen et al. to include the step of making alginate paste by mixing alginate with water ([0017]) in order to convert alginate into its paste form.
Therefore, Nieuwelaar, Van De et al. in view of Nielsen et al. disclose two mixing phases (a) alginate plus water = alginate paste (in Nielsen et al. [0017]) and alginate paste plus structure improver e.g. collagen = firmer paste ready to extrude ([0019] of Nieuwelaar, Van De et al.). Even if they do not specifically mention first mixing is made at a relatively low speed and second mixing is at a relatively high speed, however, it is understood that the addition of “structure improver’ makes the second mixer thicker than the first mixer. Therefore, it would have been obvious that one of ordinary skill in the art would make more aggressive second mixing compared to first 
With respect to (ii), Weiss et al. discloses that mixing step can be performed using protective gas at a pressure less than 0.7 bar which helps to reduce clogging near the nozzle tip ([0020] and in claims 12-17).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Weiss et al. to include the mixing step using protective gas at a pressure less than 0.7 bar which helps to reduce clogging near the nozzle tip (in Weiss et al., [0020] and in claims 12-17).

25.	 Regarding claim 47, Nieuwelaar, Van De et al. in view of Nielsen et al. and Weiss et al. disclose that one or more alginate containing material can be mixed in water together with (optionally) thickening agent ([0017] in Nielsen et al.) and followed by adding additional fiber material, protein, collagen etc. as structure material to make structured firm paste (in [0019] of Nieuwelaar, Van De et al.)
Therefore, claim 47 is interpreted as prior to addition of “structure improver” which is second mixing phase, claim 47 recites first mixing step is subdivided into (a) mixing alginate in water (b) mixing (optionally) any thickener in order to have desired viscosity to two sub steps of the first mixing step. On of ordinary skill in the art would have been motivated to make two sub steps of first mixing step by including thickener in order to have desired thickness of the alginate casing paste.


26. 	Regarding claim 48, Nieuwelaar, Van De et al. in view of Nielsen et al. and Weiss et al. are silent about the total processing step. However, it is within the skill of one of ordinary skill in the art to optimize the processing step(s) by optimizing the speed of mixing etc. to make viscous casing paste using the ingredients sequentially as discussed in detail above.
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the time (s) are variable that can be modified, among others, by adjusting the amount of ingredients, water, speed of mixing, etc. it would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of casing material per unit area in Nieuwelaar, Van De et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired thickness of the casing (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are .

27.	Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nieuwelaar, Van De et al. US 2015/0030733 in view of secondary prior arts as applied to claim 26 and further in view of NPL Xu Z et al. (Experimental mechanics 52: 757-769, 2012).

28.	Regarding claim 53, Nieuwelaar, Van De et al. in view of secondary prior arts are silent about specific measuring device “Broadband viscoelastic spectroscopy” to measure viscoelasticity as claimed in claim 53. 
NPL Xu Z et al. discloses that Broadband viscoelastic spectroscopy is the device which can measure viscoelasticity and this particular apparatus achieves an accurate measurement (At least in Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. in view of secondary prior arts to include the teaching of NPL Xu Z et al. in order to achieve an accurate measurement (At least in Abstract) of viscoelastic property of the product.

Response to arguments
29.	Applicants argued on page 11 4th paragraph that “It is further noted that nowhere does Niewvelaar teach the viscoelasticity of a casing material; at most Niewvelaar teaches that a viscous paste may be provided, but no teaching of a grammage or a 
In response, it is to be noted that the   amount of viscous gelling solution is expressed as the  unit of expression of the mass of the external layer / unit area [thickness (g/m2 )] which is in terms of ‘grammage’ as is evidenced by applicants own specification (in PGPUB [0007]). Therefore, as discussed in the office action above, it can be correlated with the thickness as also evidenced by NPL Grammage vs mm (page 3 e.g. 1.4 mm =1,000 gsm and 3.4 mm =2,200 gsm: Although it is books having papers, however, this evidentiary prior art as evidenced the concept of grammage (As one of the forms to express thickness). Nieuwelaar, Van De et al. also discloses the thickness of the casing lies typically between 0.02 to 0.5 mm (Nieuwelaar, [0022]). It is within the skill of one of ordinary skill in the art to optimize the thickness as desired from the teaching of Nieuwelaar, Van De et al. correlates with the claimed grammage value as claimed in claims 26-28 to meet the presently claimed invention.

30.	Applicants argued in remarks section,  on page 11 last paragraph and page 12 that “Sandoval, which is relied upon to teach the limitation of mixing dry gelling agents, does not teach the amended limitation regarding the pick up as a result of the maintained viscoelasticity because there is no teaching of viscoelasticity whatsoever in Sandoval, as Sandoval is directed to an extrusion process for structured plant protein products that are added to a meat product to improve the texture (Sandoval, Abstract). There is further no teaching regarding the properties of a casing material as required by 
In response, it is to be noted that Sandoval et al. is used as secondary prior art to address specifically the claim limitation of “wherein during processing step b) the at least two dry gelling agents are mixed to form a dry gelling agent mix, and subsequently the dry gelling agent mix is mixed to make gelling solution;” of claim 26. Therefore, even if Sandoval is directed to an extrusion process for structured plant protein products, the arrangement to mix two dry agents which are mixed in an apparatus to perform the dry mixing followed by adding water to make a homogeneous mixture prior to feeding into an extruder (in Sandoval et al. [0127]) is applicable to other two dry agents as well and this teaching is used to modify the two dry gelling agents of Niewvelaar et al. to make homogeneous mixture with a reasonable expectation of success in order to make it ready for extrusion. In addition, Sandoval et al. has disclosed the viscosity is considered as a parameter for the agents used ([0035]). 

31.	Applicants argued on page 12 last paragraph that “Nowhere does Sandoval, for instance, teach or suggest the manipulation of the dry ingredients to obtain particular casing properties, but rather teaches only that plant protein fibers may be aligned for mouth feel when incorporated as e.g. a steak, kebab, shredded meat product, nugget product, filled casing product, or otherwise. (Sandoval, para. [0082]). There is no motivation absent hindsight for modifying a casing material itself per the requirements of amended independent claim 26 using the single hopper and dry ingredients of Sandoval.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the amended claim limitation of “wherein the control unit regulates a pick-up of the external layer to not exceed 2.5%”, it is to be noted that this claim limitation is from dependent claim 51 which was addressed using another secondary prior art by Newkirk et al. (US 2005/0037129) and used to address claim 26 in this office action. Van De et al. discloses the thickness of the casing lies between 0.02 to 0.50 mm (Nieuwelaar et al. [0022]). Newkirk et al. discloses that the coat has thickness between 0.1 to 20 % by weight ([0057]) and therefore, it is within the skill of one of ordinary skill in the art to optimize the thickness to have desired thickness and grammage value. 

32.	 Applicants are advised, therefore, claim 51 should be cancelled and which is considered to reject 112 fourth paragraph in this office action. 
It is also to be noted that one way to interpret this claim limitation by evaluating the weight percentage of the external layer with respect to the total weight of the food product as mentioned by the applicant and as evidenced by applicants pre grant publication ([0008]). Therefore, this is considered as another way to express grammage pick up’ is ‘weight percentage of the external layer with respect to the total weight of the food product’ and it depends on mass of the external layer per square area (i.e. thickness). 

Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799